  Case 19-42117-bem            Doc 9 Filed 09/18/19 Entered 09/19/19 01:26:57                        Desc Imaged
                                    Certificate of Notice Page 1 of 2
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                         Rome Division
                                    Room 339, Federal Building
                                       600 East First Street
                                     Rome, GA 30161−3187
                                     www.ganb.uscourts.gov
In
Re:    John Clifton York                                    Case No.: 19−42117−bem
                                                            Chapter: 7
       Cecily Claudine York                                 Judge: Barbara Ellis−Monro

                      ORDER SETTING DEADLINES FOR DEBTOR TO CORRECT
                                  FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 9/13/19 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 09/20/19
None Apply

To be Filed by 09/27/19
Certificate of Credit Counseling
Pay Advices: (A) Copies of Pay Stubs (or other evidence of payment) received from any employer within
60 days prior to filing or alternatively (B) a Statement signed by the Debtor certifying within 60 days
prior to filing, the Debtor 1 did not receive pay stubs from any employer and was either Unemployed,
self−employed or other explanation.




To be filed by 10/13/19
None Apply


If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on September 16, 2019.




Form 430b December 2018                                          Barbara Ellis−Monro
                                                                 United States Bankruptcy Judge
        Case 19-42117-bem              Doc 9 Filed 09/18/19 Entered 09/19/19 01:26:57                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 19-42117-bem
John Clifton York                                                                                          Chapter 7
Cecily Claudine York
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113E-6                  User: bennettm                     Page 1 of 1                          Date Rcvd: Sep 16, 2019
                                      Form ID: 430b                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2019.
db/jtdb         John Clifton York,   Cecily Claudine York,   504 Cambridge Dr,   Rocky Face, GA 30740-9501

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2019 at the address(es) listed below:
              Dan Saeger    on behalf of Joint Debtor Cecily Claudine York dan@whitfieldcountylaw.com
              Dan Saeger    on behalf of Debtor John Clifton York dan@whitfieldcountylaw.com
              Office of the United States Trustee   ustpregion21.at.ecf@usdoj.gov
              Thomas D. Richardson   trichardson@brinson-askew.com, tdr@trustesolutions.net;Tdr82454@gmail.com
                                                                                             TOTAL: 4
